Per Curiam: This is an appeal from the judgment of the county court of St. Clair county, in refusing to render judgment against certain lands for city taxes, upon a delinquent list presented by the treasurer of that county, as such, to that court. The record, if the transcript be true and full, (and the clerk so certifies) is wholly insufficient to warrant a judgment. The Revenue Act provides for the publication of notice for such application, and states what such notice must contain. Section 186 requires the printer to authenticate the due publication of the notice and transmit the same to the collector, and further requires that a copy of the notice containing the list shall be presented to the court “at the time judgment is prayed for,” and '■'■said copy shall he filed as pcvrt of the records of said court.” This copy of notice, “ filed as part of the record,” is an essential part of the necessary foundation for the judgment sought. The record shows no such thing. This alone was fatal to the application. The judgment of the county court is affirmed. Judgment affirmed.